Case 21-01043-KHK              Doc 10    Filed 09/03/21 Entered 09/03/21 07:50:14          Desc Main
                                        Document      Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

In re: BINGTUAN YIN and                                                     Case No. 21-10653-KHK
       XIANGLING KONG
               Debtors                                                                     Chapter 7


TRINA BENGTSSON

        Plaintiff,

v.                                                                     Adv. Pro. No. 21-01043-KHK

BINGTUAN YIN and
XIANGLING KONG,

        Defendants.


     ANSWER TO COMPLAINT FOR DETERMINATION OF DISCHARGE OF DEBT

         COMES NOW, Bingtuan Yin and Xiangling Kong (“Defendants” or “Debtors”), by

counsel, and files their Answer to the Complaint for Determination of Discharge of Debt filed by

Trina Bengtsson (“Plaintiff”), and states as follows:

                                     PRELIMINARY STATEMENT

         1.        Admit that Plaintiff obtained a judgment against the Defendants in Washington

                   state court. Admit that the Plaintiff was awarded fees and costs by the Virginia

                   State Court. All other allegations are denied as characterized.

         2.        Admit that no amounts have been paid to the Plaintiff outside of amounts

                   recovered by garnishment.

         3.        Admit.

Barry W. Spear (VSB #39152)
Veronica Brown-Mosely (VSB #87348)
Boleman Law Firm, P.C.
Convergence Center III
272 Bendix Rd., Suite 330
Virginia Beach, VA 23452
Telephone (757) 313-3000
Counsel for Debtor/Defendant
Case 21-01043-KHK     Doc 10     Filed 09/03/21 Entered 09/03/21 07:50:14            Desc Main
                                Document      Page 2 of 6



                                      THE PARTIES

      4.    Admit.

      5.    Admit.

                             JURISDICTION AND VENUE

      6.    Admit.

      7.    Admit.

      8.    Admit.

      9.    Admit.



                                   RELEVANT FACTS

      10.   Admit.

      11.   Defendants are without sufficient information to admit or deny the allegations

            contained herein and to the extent a response is required, it is denied. Deny that

            any of the facts as alleged constitute willful and malicious injury pursuant to 11

            U.S.C. 523(a)(6).

      12.   Defendants are without sufficient knowledge to admit or deny the allegations

            contained herein and to the extent a response is required it is denied. Deny that

            any of the facts as alleged constitute willful and malicious injury pursuant to 11

            U.S.C. 523(a)(6).

      13.   Admit.

      14.   Admit.

      15.   The Jury Instructions speak for themselves. However, it is Denied that these

            instructions provide a basis for finding of willful and malicious injury pursuant to
Case 21-01043-KHK     Doc 10     Filed 09/03/21 Entered 09/03/21 07:50:14              Desc Main
                                Document      Page 3 of 6



            11 U.S.C. 523(a)(6).

      16.   Admit that the copy of the Special Verdict Form attached as Exhibit C is a true

            and correct copy and it speaks for itself. Deny that this provides a basis for a

            finding willful and malicious injury pursuant to 11 U.S.C. 523(a)(6).

      17.   Admit that the copy of the Judgement attached as Exhibit D appears to be a true

            and correct copy and it speaks for itself. Deny that this Judgment provides any

            basis for a finding of willful and malicious injury pursuant to 11 U.S.C. 523(a)(6).

      18.   Admit that he copy of the Supplemental Judgement attached as Exhibit E appears

            to be a true and correct copy and speaks for itself. Deny that his Supplemental

            Judgment provides any basis for a finding of willful and malicious injury pursuant

            to 11 U.S.C. 523(a)(6).


      19.   Admit that attached to Supplemental Judgment is the Washington Court’s

            Amended Findings of Fact and Conclusions of Law Awarding Plaintiff Attorney

            fees, Costs, and Offset for Adverse Tax Consequences and Interest. This

            document speaks for itself. Deny that these Amended Findings of the Court

            provide any basis for a finding of willful and malicious injury pursuant to 11

            U.S.C. 523(a)(6).

      20.   Admit.

      21.   Admit that the copy of the published opinion of the Appeals Court is attached as

            Exhibit F. Deny that the ruling of the Appeals Court provides any basis for a

            finding of willful and malicious injury pursuant to 11 U.S.C. 523(a)(6).

      22.   Admit that the copy of the Second Supplemental Judgment is attached as Exhibit

            G. The Exhibit speaks for itself. Deny that this Supplemental Judgment provides
Case 21-01043-KHK        Doc 10     Filed 09/03/21 Entered 09/03/21 07:50:14            Desc Main
                                   Document      Page 4 of 6



               any basis for a finding of willful and malicious injury pursuant to 11 U.S.C.

               523(a)(6).

       23.     Admit.

       24.     Admit.

       25.     Admit.

       26.     Defendants are without sufficient information to admit or deny whether Plaintiff

               had exhausted collection efforts in Washington and to the extent a response is

               required, this allegation is denied. Admit that the Plaintiff domesticated the

               Judgement in Fairfax County.

       27.     Admit.

       28.     Admit the factual allegations. However, this admission does not waive any

defenses to the Show Cause should it be conducted by the Fairfax Circuit Court in the future.

Further, any characterization that any facts leading to the Show Cause constitute willful and

malicious injury pursuant to 11 U.S.C. 523(a)(6) are specifically denied.

       29.     Admit.

       30.     Admit.

       31.     Admit.

       32.     Admit.

       33.     Admit.

                                                   COUNT I

       34.     The Defendants restate and incorporate herein their responses to the allegations

               set forth in Paragraphs 1 through 33.

       35.     This paragraph restates statutory language of the Bankruptcy Code and no
Case 21-01043-KHK         Doc 10     Filed 09/03/21 Entered 09/03/21 07:50:14             Desc Main
                                    Document      Page 5 of 6



               response is required. To the extent a response is required, it is denied that the

               claim of the Plaintiff constitutes a willful and malicious injury by pursuant to 11

               U.S.C. 523(a)(6).

       36.     Deny.

       37.     Deny.

       38.     Deny.

       39.     Defendants are without sufficient information to admit or deny the amount of the

claim of Plaintiff pursuant to her judgments. To the extent a response is required, it is denied

and strict proof of the amount of the claim is demanded. It is specifically denied that any amount

of the Plaintiff’s judgments and claims constitute willful and malicious injury pursuant to 11

U.S.C. 523(a)(6) and is non-dischargeable..


       40.     Deny that the findings and rulings of the Washington Court and Fairfax Court are

entitled to collateral estoppel effect on the issue of willful and malicious injury pursuant to 11

U.S.C. 523(a)(6) and deny that that those findings and rulings provide a basis for determining the

debt to be non-dischargeable.

       WHEREFORE, Defendants pray that the Plaintiff’s Complaint be dismissed and for such

other and further relief the Court may deem just and proper.
Case 21-01043-KHK      Doc 10    Filed 09/03/21 Entered 09/03/21 07:50:14        Desc Main
                                Document      Page 6 of 6



                                          BINGTUAN YIN
                                          XIANGLING KONG
                                          By Counsel:


                                          /s/ _Barry W. Spear_____    __
                                          Barry W. Spear (VSB #39152)
                                          Veronica Brown-Moseley (VSB# 87348)
                                          Kathryne Mary Rose Shaw (VSB #89561)
                                          Boleman Law Firm, P.C.
                                          Convergence Center III
                                          272 Bendix Rd., Suite 330
                                          Virginia Beach, VA 23452
                                          Telephone (757) 313-3000
                                          Counsel for Defendants/Debtors




                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Answer was sent via CM/ECF to Andrea Campbell
Davison, Counsel for Plaintiff, on September 3, 2021.

                                          /s/ Barry W. Spear__________
                                          Counsel for Defendants/Debtors
